Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1037 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ROGER CLEO MARTIN,
                                                           Case No. 1:16-cv-1314
              Plaintiff,
                                                           Hon. Paul L. Maloney
v.

RUSS WAYNE, CHERYL SIMPSON,
and SHANNON STONE,

              Defendants.
                                   /

                            REPORT AND RECOMMENDATION

              This is a pro se civil rights action brought by Roger Cleo Martin, a former inmate

at the Osceola County Jail, pursuant to 42 U.S.C. § 1983. This matter is now before the Court on

defendant Nurse Shannon Stone’s Motion for judgment on the pleadings pursuant to Fed. R. Civ.

P. 12(c) (ECF No. 63) and defendant Dr. Cheryl Simpson’s motion to dismiss pursuant to Fed. R.

Civ. P. 12(b)(6) (ECF No. 64).

              I.      Background

              Plaintiff filed a complaint on November 9, 2016 naming three defendants: Russ

Wayne (Osceola County Jail Administrator); Jail Doctor (Unknown); and Nurse Practitioner

(Unknown). Compl. (ECF No. 1). Plaintiff filed multiple motions to amend the complaint. In a

motion dated July 12, 2017 (docketed July 24, 2017) (ECF No. 37), plaintiff sought to amend the

complaint to include the names of the unknown defendants, i.e., Dr. Simpson and Nurse Stone.

This motion included a proposed amended complaint dated July 5, 2012 (ECF No. 37-1). On

October 10, 2017, the Court granted plaintiff’s motion to amend the complaint to add the names

of the unknown jail doctor and jail nurse practitioner. Order (ECF No. 43). The amended

                                               1
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1038 Page 2 of 10



complaint was filed that day naming three defendants: Russell Wayne (Osceola County Jail

Administrator); Cheryl Simpson (Osceola County Jail Doctor); and, Shannon Stone (Osceola

County Jail Nurse). Amend. Compl. (ECF No. 44, PageID.241-242). On December 18, 2017,

both defendant Stone and defendant Simpson filed answers to the amended complaint (ECF Nos.

51 and 54).

               Defendants Nurse Stone and Dr. Simpson filed the present dispositive motions prior

to the close of discovery. Nurse Stone sought judgment on the pleadings because plaintiff’s claims

were barred under the three-year statute of limitations, stating in part as follows:

       5. Plaintiff’s amended complaint adding Nurse Stone and Dr. Simpson as
       defendants was filed on October 10, 2017.

       6. As to this defendant, Nurse Stone, plaintiff in the amended complaint alleges that
       on the “first night” at Osceola County Jail, on November 15, 2013, Nurse Stone
       “took away Xanax and Ibuprofen completely and cut Dilantin [anti-seizure
       medication] dose in half,” and “refused court order to provide plaintiff with extra
       mat to sleep on” (Id., p 3) [Amend. Compl., p. 3.]

       7. Plaintiff’s claims against Nurse Stone are barred by the three-year limitations
       period for his claims brought under § 1983.

 Stone Motion (ECF No. 63, PageID.307).

               Dr. Simpson moved to dismiss plaintiff’s claims pursuant to Fed. R. Civ. P.

12(b)(6), also contending that plaintiff’s complaint was barred by the three-year statute of

limitations:

       2. On October 10, 2017, Plaintiff was granted relief to file an Amended Complaint
       which named as Defendants Dr. Cheryl Simpson and Shannon Stone, RN in place
       of Unknown Party #1 and Unknown Party #2.

       3. Plaintiff’s Amended Complaint contains allegations arising out of Plaintiff’s
       imprisonment in the Osceola County Jail from November 15, 2013 through
       September 4, 2014.

       4. Actions brought pursuant to 42 U.S.C. § 1983 in Michigan are subject to a three
       year statute of limitations.

                                                  2
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1039 Page 3 of 10




       5. Therefore, according to Plaintiff’s Amended Complaint, the statute of limitations
       expired as to any claims arising out of his imprisonment between November 15,
       2016 and September 4, 2017 (depending on the date of the alleged wrong).

       6. Although Plaintiff’s original Complaint was filed on November 9, 2016, he did
       not file any claims against the moving Defendant Cheryl Simpson until October 10,
       2017.

       7. The Amended Complaint does not relate back to the filing of the original
       Complaint pursuant to Fed. R. Civ. P. 15(c)(1)(C).

       8. Accordingly, Plaintiff’s claims against this Defendant are barred by the
       applicable statute of limitations, and therefore fails to state a claim for which relief
       may be granted.

Dr. Simpson Motion (ECF No. 64, PageID.395). In her reply brief, Dr. Simpson stated that she

intended to bring the motion as one for judgment on the pleadings pursuant to Fed. R. Civ. P.

12(c). Dr. Simpson Reply (ECF No. 77, PageID.452-453).

               II.     Discussion

               Both defendants seek a judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c)

under the theory that plaintiff’s claims alleged in the amended complaint are barred by the statute

of limitations. Fed. R. Civ. P. 12(c) provides that “After the pleadings are closed--but early enough

not to delay trial--a party may move for judgment on the pleadings.”

               As numerous judicial opinions make clear, a Rule 12(c) motion is designed
       to provide a means of disposing of cases when the material facts are not in dispute
       between the parties and a judgment on the merits can be achieved by focusing on
       the content of the competing pleadings, exhibits thereto, matters incorporated by
       reference in the pleadings, whatever is central or integral to the claim for relief or
       defense, and any facts of which the district court will take judicial notice. The
       motion for a judgment on the pleadings only has utility when all material allegations
       of fact are admitted or not controverted in the pleadings and only questions of law
       remain to be decided by the district court.

Wright & Miller, Federal Practice and Procedure, Vol. 5C, § 1367 (3rd ed.).




                                                  3
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1040 Page 4 of 10



               In considering a motion brought pursuant to Fed. R. Civ. P. 12(c), “the court must

accept all the factual allegations of the complaint as true.” Paskvan v. City of Cleveland Civil

Service Commission, 946 F.2d 1233, 1235 (6th Cir. 1991). “The court’s inquiry is limited to

whether the challenged pleadings set forth sufficient allegations to make out the elements of a right

to relief,” Smith v. Michigan, 256 F. Supp. 2d 704, 705 (E.D. Mich. 2003), and “[t]he motion is

granted when no material issue of fact exists and the party making the motion is entitled to

judgment as a matter of law.” Paskvan, 946 F.2d at 1235. For purposes of resolving plaintiff’s

motion for judgment on the pleadings, “all well-pleaded material allegations of the non-moving

party’s pleadings are taken as true, and all allegations of the moving party which have been denied

are taken as false.” Pension Benefit Guaranty Corporation v. Bank One, N.A., 34 F. Supp. 2d 608,

609 (S.D. Ohio 1998).

                “The Sixth Circuit has long held that ‘judgment on the pleadings under

Fed.R.Civ.P. 12(c) is uniquely suited to disposing of a case in which a statute of limitations

provides an effective bar against a plaintiff's claim.’ Phelps v. McClellan, 30 F.3d 658, 663 (6th

Cir. 1994) (citing 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1367 (1990)).” Filer v. Polston, 886 F. Supp. 2d 790, 794 (S.D. Ohio 2012). Such is the case

here.

               Plaintiff set forth the following allegations in his amended complaint. He entered

the jail on November 15, 2013. Amend. Compl. at PageID.243. On the “first night” at the jail,

Nurse Stone took away two of his medications (Xanax and Ibuprofen) and cut his dosage of

Dilantin in half. Id. On November 19, 2013, plaintiff suffered a grand mal seizure and was taken

to the hospital, where the staff restored his Dilantin prescription. Id. Nurse Stone refused to fill

the hospital prescriptions and withheld that medication (Dilantin) under Dr. Simpson’s orders. Id.



                                                 4
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1041 Page 5 of 10



Plaintiff remained in the jail until September 4, 2014. Id. at PageID.244. During plaintiff’s

incarceration, he suffered from pinched nerves and numbing in the right leg and foot which

required large doses of ibuprofen, that he developed severe abnormal heart rhythms, and that he

suffered a stroke on or about September 4, 2014, at which time he was discharged from the jail

and taken to the hospital for treatment. Id.

               Based on the amended complaint, plaintiff suffered from medical problems at the

jail from November 15, 2013 (when he was allegedly denied Xanax, Ibuprofen and ½ of his

Dilantin prescription) through his release date of September 4, 2014. Plaintiff attributes some of

his medical problems experienced during that time as caused by the deliberate indifference of Dr.

Simpson and Nurse Stone. The statute of limitations for a § 1983 claim in Michigan is three years,

based upon Michigan’s three-year statute of limitations for injury to a person or property, M.C.L.

§ 600.5805(10). Chippewa Trading Company v. Cox, 365 F.3d 538, 543 (6th Cir. 2004). The

issue before the Court is whether plaintiff’s claims alleged against these two defendants are barred

by that statute of limitations. To resolve this issue, the Court needs to review the procedural

background of this case.

               As an initial matter, neither Dr. Simpson nor Nurse Stone were named in the

original complaint. Rather, the original complaint referred to an unknown doctor and nurse at the

Osceola County Jail. Plaintiff’s amended complaint identified these “unknown” defendants

(sometimes referred to as “John Doe” or “Jane Doe” defendants) as Dr. Simpson and Nurse Stone.

Under these circumstances, plaintiff’s claims against Dr. Simpson and Nurse Stone do not relate

back to the date of the original complaint.

               Replacing a “John Doe” defendant with a new, previously unknown party
       is considered a change of parties and must comply with the requirements of Rule
       15(c)(1)(C) when the change is made after the expiration of the applicable statute
       of limitations. Smith v. City of Akron, 476 Fed.Appx. 67, 69 (6th Cir. 2012) (citing

                                                 5
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1042 Page 6 of 10



       Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996)). The rule allows an amendment
       that changes parties to the suit to relate back to the filing date of the original
       complaint if the new defendant: “(i) received such notice of the action [within the
       time to serve process under Rule 4(m) ] that [he] will not be prejudiced in defending
       on the merits;” and “(ii) knew or should have known that the action would have
       been brought against [him], but for a mistake concerning the proper party's
       identity.” Fed.R.Civ.P. 15(c)(1)(C).

Brown v. Cuyahoga County., Ohio, 517 Fed. Appx. 431, 433 (6th Cir. 2013). The absence of

knowledge regarding the identity of an unknown or “Doe” defendant is not a mistake, as required

by Rule 15(c)(1)(C)(ii). Id. at 433-34. See generally, Vineyard v. Knox County, No. 3:13-CV-

00634, 2014 WL 2744785 at *4 (E.D. Tenn. June 17, 2014) (“While a plaintiff may initially file a

complaint with a pseudonym for an unknown party, a civil action cannot be commenced against a

fictitious party. Bufalino v. Michigan Bell Telephone Co., 404 F.2d 1023, 1028 (6th Cir.1968). As

this Court has previously noted, such allegations against unknown parties are mere surplusage.”).

Accordingly, plaintiff’s amended complaint does not relate back to November 9, 2016, the date he

filed the original complaint.

               The next question is whether plaintiff’s claims alleged in the amended complaint

against Dr. Simpson and Nurse Stone are barred by the three-year statute of limitations. As

discussed, plaintiff filed the original complaint on November 9, 2016. While plaintiff signed the

proposed amended complaint on July 5, 2017 (ECF No. 37-1), he did not sign the accompanying

motion to amend (ECF No. 37) until July 12, 2017. Plaintiff mailed the motion and proposed

amended complaint while incarcerated in Jackson, Michigan, with the envelope being postmarked

July 20, 2017. See Envelope (ECF No. 37, PageID.218). While the motion to amend was docketed

on July 24, 2017 (ECF No. 37), this Court considers the motion filed when plaintiff signed it on

July 12, 2017. Under the relaxed filing standard of the prison mailbox rule, “a pro se prisoner’s

complaint is deemed filed when it is handed over to prison officials for mailing to the court.”



                                                6
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1043 Page 7 of 10



Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008). “Cases expand the understanding of this

handing-over rule with an assumption that, absent contrary evidence, a prisoner does so on the

date he or she signed the complaint.” Id. The prison mailbox rule applies to motions. See McGore

v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) (motion for extension of time “is deemed

filed when the inmate gives the document to prison officials for mailing”). Accordingly, the Court

considers plaintiff’s motion to amend “filed” on the date plaintiff signed it and handed it over to

prisoner authorities, in this case July 12, 2017.

               Finally, the Court granted the motion on October 10, 2017, at which time the

Clerk’s Office filed the amended complaint. See Amend. Compl. (ECF No. 44). Under these

circumstances, the Court considers the amended complaint as filed on July 12, 2017, the date

plaintiff filed the motion to amend.

               Federal courts have uniformly held that a claim set forth in an amended
       pleading is timely under the applicable statute of limitations, if the motion for leave
       to amend was filed before the statute of limitations had run. See e. g., Moore v.
       State of Ind., 999 F.2d 1125, 1131 (7th Cir.1993); Mayes v. AT&T Info. Sys., Inc.,
       867 F.2d 1172 (8th Cir. 1989); Estate of Bing v. City of Whitehall, Ohio, 373 F.
       Supp.2d 770, 787-88 (S.D. Ohio 2005); United States v. City of Toledo, 867 F.
       Supp. 603, 610 (N.D. Ohio 1994). Those decisions all involved instances in which
       a court concluded that a claim was not barred by the applicable statute of
       limitations, even though the amended pleading setting forth that claim had been
       filed after the limitations period had run, because the request for leave to amend
       had been filed, in the same lawsuit, before the running of the statute of limitations.

United States v. Katz, 494 F. Supp. 2d 641, 644 (S.D. Ohio 2006) (emphasis omitted).

               Based on this record, the claims set forth in plaintiff’s amended complaint are

timely to the extent they were less than three years old when plaintiff filed his motion to amend

the complaint on July 12, 2017. As the Seventh Circuit has explained in Moore:

       As a party has no control over when a court renders its decision regarding the
       proposed amended complaint, the submission of a motion for leave to amend,
       properly accompanied by the proposed amended complaint that provides notice of
       the substance of those amendments, tolls the statute of limitations, even though

                                                    7
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1044 Page 8 of 10



       technically the amended complaint will not be filed until the court rules on the
       motion.

Moore, 999 F.2d at 1131. See, e.g., Horacek v. Seaman, No. 08-10866, 2009 WL 2928546 at *15

(E.D. Mich. Sept. 10, 2009) (applying rules expressed in Moore).

               Here, because plaintiff filed the motion to amend the complaint on July 12, 2017,

all of his claims alleged in the amended complaint against defendants Dr. Sampson and Nurse

Stone which accrued prior to July 12, 2014, should be dismissed as untimely. In his response,

plaintiff contends that his claims are timely because he suffered continuing wrongs commencing

on November 15, 2013. See Response (ECF No. 71). Pursuant to the “continuing violation

doctrine,” the statute of limitations does not begin to run so long as the wrong which forms the

basis of a particular claim is ongoing. See Hensley v. City of Columbus, 557 F.3d 693, 697 (6th

Cir. 2009). A “continuing violation” exists where: (1) the defendant engages in continuing

wrongful conduct; (2) injury to the plaintiff accrues continuously; and (3) had the defendant at any

time ceased his wrongful conduct, further injury would have been avoided. Id. Courts recognize

two categories of continuing violations: (1) “those alleging serial violations” and (2) “those

identified with a longstanding and demonstrable policy of discrimination.” Sharpe v. Cureton, 319

F.3d 259, 266-67 (6th Cir. 2003) (citations omitted).

               The continuing violation doctrine “rarely extends” to § 1983 cases. Id. at 267.

When the doctrine has been extended to § 1983 actions, it applies only when the plaintiff’s claim

“is occasioned by continual unlawful acts, not continual ill effects from an original violation.”

Bruce v. Correctional Medical Services, Inc., 389 Fed. Appx. 462, 466 (6th Cir. 2010) (internal

quotation marks omitted). In making this determination, “[p]assive inaction does not support a

continuing violation theory.” Id.




                                                 8
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1045 Page 9 of 10



                  Here, there is no basis to apply the continuing violation doctrine to plaintiff’s claim

that Dr. Simpson and Nurse Stone denied or limited his medication on November 15, 2013. While

plaintiff attributed his November 19, 2013 seizure to a reduction in his Dilantin prescription, he

has not alleged that he suffered other seizures which could be construed as continual ill effects

from defendants’ actions on November 15, 2013. However, plaintiff has alleged that he received

inadequate medical treatment prior to suffering a stroke on September 4, 2014 which could have

occurred on or after July 12, 2014 (e.g., “[p]laintiff repeatedly asked for pain medication and extra

mat to sleep on,” plaintiff had pinched nerves and numbing in right leg and foot requiring large

doses of Ibuprofen to move, plaintiff developed severe abnormal heart rhythms, and plaintiff

suffered from stress and sleep deprivation). Amend. Compl. at PageID.243-244.

                  For these reasons, the Court concludes that plaintiff’s claims alleged in the amended

complaint against defendants Dr. Simpson and Nurse Stone which occurred between November

15, 2013 and July 11, 2014 should be dismissed as untimely. However, it appears that plaintiff

has alleged a timely claim that Dr. Simpson and Nurse Stone between July 12, 2014 and his

discharge from the jail on or about September 4, 2014.1

                  III.     Recommendation

                  Accordingly, I respectfully recommend that Nurse Stone’s Motion for judgment on

the pleadings (ECF No. 63) and Dr. Simpson’s motion to dismiss/motion for judgment on the

pleadings (ECF No. 64) be GRANTED as to plaintiff’s claims against these two defendants which

arose from incidents that occurred between November 15, 2013 and July 11, 2014, and DENIED




1
 The Court notes that all three defendants have filed motions for summary judgment. See Motions (ECF Nos. 83, 86,
and 92). If this report and recommendation is adopted, then those motions will be limited to plaintiff’s claims against
Dr. Simpson and Nurse Stone which arose between July 12, 2014 and his discharge from the jail in September 2014.

                                                          9
Case 1:16-cv-01314-PLM-RSK ECF No. 105 filed 02/26/19 PageID.1046 Page 10 of 10



 as to plaintiff’s claims against these two defendants which arose from incidents that occurred

 between July 12, 2014 and his discharge from the jail on or about September 4, 2014.


 Dated: February 26, 2019                             /s/ Ray Kent
                                                      United States Magistrate Judge


 ANY OBJECTIONS to this Report and Recommendation must be served and filed with the Clerk
 of the Court within fourteen (14) days after service of the report. All objections and responses to
 objections are governed by W.D. Mich. LCivR 72.3(b). Failure to serve and file written objections
 within the specified time waives the right to appeal the District Court’s order. Thomas v. Arn, 474
 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 10
